     Case: 1:21-cv-00238-MRB Doc #: 1 Filed: 04/07/21 Page: 1 of 8 PAGEID #: 1




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

                                                 :
 PHILIP R. McHUGH,                               :
                                                 : Case No. _________________________
                Plaintiff,                       :
                                                 : State Court Case No. A 2003792
        vs.                                      :
                                                 :
 FIFTH THIRD BANCORP, et al.,                    :
                                                 :
                Defendants.                      :
                                                 :

                                   NOTICE OF REMOVAL

       Defendants Fifth Third Bancorp, Fifth Third Bank, National Association, and Gregory D.

Carmichael (collectively “Fifth Third Bank” or the “Bank”), by and through its undersigned

counsel, Blank Rome LLP, pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and 1446, hereby remove

this action from the Hamilton County (Ohio) Court of Common Pleas (“State Court”) to the United

States District Court for the Southern District of Ohio based on federal question jurisdiction under

28 U.S.C. § 1331. In support thereof, Fifth Third Bank states as follows:

                                        BACKGROUND

       1.      Fifth Third Bank exercises its rights under the provisions of 28 U.S.C. §§ 1331,

1367, 1441, and 1446 to remove this case from the State Court where this case is pending under

the name and style of Philip R. McHugh v. Fifth Third Bancorp, et al., Case No. A 2003792.

       2.      28 U.S.C. § 1441(a) provides any civil action brought in a State court of which the

district courts of the United States have original jurisdiction may be removed by the defendant to

the U.S. District Court for the district and division embracing the place where such action is

pending.
     Case: 1:21-cv-00238-MRB Doc #: 1 Filed: 04/07/21 Page: 2 of 8 PAGEID #: 2




          3.   This is a civil action instituted in the State Court that has not been tried.

          4.   On October 28, 2020, Plaintiff Philip McHugh (“Plaintiff”) filed his original

Complaint (the “Complaint”) in the State Court. Plaintiff’s original Complaint asserts a claim for

age discrimination under Ohio Revised Code Chapter 4112 arising out of the Bank’s lawful and

non-discriminatory selection of another individual for the position of President of Fifth Third

Bancorp, a selection that was made only after months of succession planning and vetting of the

selected candidate. This pretextual lawsuit was filed in order to coerce the Bank to let Plaintiff do

the job he wanted to do, as opposed to the job the Bank’s CEO wanted Plaintiff to do. A true and

correct copy of the available file, including the Complaint, Exhibit B, is attached hereto.

          5.   On or around November 5, 2020, Plaintiff filed a Charge of Discrimination with

the Equal Employment Opportunity Commission (“EEOC”). The Charge of Discrimination

alleges that the Bank discriminated against Plaintiff on the basis of his age under the federal Age

Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621, et seq. A true and correct copy

of the Charge of Discrimination, Exhibit TT, is attached hereto.

          6.   The EEOC issued its Notice of Right to Sue Letter on December 18, 2020. A true

and correct copy of the Notice of Right to Sue Letter, Exhibit UU, is attached hereto.

          7.   On March 17, 2021, Plaintiff filed his Amended Complaint in State Court.

Plaintiff’s Amended Complaint asserts causes of action under the federal ADEA and Ohio Revised

Code Chapter 4112. A true and correct copy of the Amended Complaint, Exhibit PP, is attached

hereto.

          8.   As set forth below, the State Court Docket and Plaintiff’s time-stamped Amended

Complaint reflects that Plaintiff’s Amended Complaint was filed on March 17, 2021; this Notice




                                                  2
     Case: 1:21-cv-00238-MRB Doc #: 1 Filed: 04/07/21 Page: 3 of 8 PAGEID #: 3




is thus timely under 28 U.S.C. §§ 1446(b). See Ex. PP; Murphy Bros., Inc. v. Michetti Pipe String,

Inc., 526 U.S. 344, 347-48 (1999).

       9.      As more fully set forth below, this case is properly removed to this Court under 28

U.S.C. § 1441 because this Court has original jurisdiction pursuant to 28 U.S.C. § 1331 in that

Plaintiff’s action establishes the existence of a federal question, as Plaintiff alleges violations of

federal law; namely, the ADEA. Further, this Court may exercise supplemental jurisdiction over

the remaining state law claims pursuant to 28 U.S.C. § 1367(a).

                             SUBJECT MATTER JURISDICTION

                      THIS ACTION IS REMOVABLE UNDER
                 FEDERAL QUESTION JURISDICTION, 28 U.S.C. § 1331

       10.     Federal district courts have original jurisdiction over “all civil actions arising under

the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. Federal question

jurisdiction exists where a federal question appears on the face of the complaint. Rivet v. Regions

Bank of Louisiana, 522 U.S. 470, 475, 118 S.Ct. 921, 139 L.Ed.2d 912 (1998).

       11.     “Any civil action of which the district courts have original jurisdiction founded on

a federal question ‘may be removed without regard to the citizenship or residence of the parties.’”

Gentek Bldg. Products, Inc. v. Sherwin-Williams Co., 491 F.3d 320, 325 (6th Cir. 2007);

Dominguez v. Acrux Staffing, No. 1:11-cv-02443, 2011 WL 6326538, at *1 (N.D. Ohio Dec. 15,

2011); Pierce v. Norfolk & Southern Ry. Co., No. 1:05-cv-00190, 2005 WL 1114437, at *1 (N.D.

Ohio May 9, 2005).

       12.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff alleges violations of federal law in his Amended Complaint. More specifically, Plaintiff

claims that the Bank violated the ADEA. See generally, Ex. PP.




                                                  3
     Case: 1:21-cv-00238-MRB Doc #: 1 Filed: 04/07/21 Page: 4 of 8 PAGEID #: 4




       13.     This Court has supplemental jurisdiction over Plaintiff’s state law claims under 28

U.S.C. § 1367 because Plaintiff’s federal and state law claims are so related that they form part of

the same case or controversy.

                                PROCEDURAL COMPLIANCE

       14.     In accordance with the requirements of 28 U.S.C. § 1446(b):

               “If the case stated by the initial pleading is not removable, a notice
               of removal may be filed within thirty days after receipt by the
               defendant, through service or otherwise, of a copy of an amended
               pleading, motion, order or other paper from which it may first be
               ascertained that the case is one which is or has become removable, .
               . . .”

28 U.S.C. § 1446(b).

       15.     Here, the State Court Docket reflects that the Amended Complaint asserting, for

the first time, federal causes of action under the ADEA, was filed on March 17, 2021. See Ex. PP.

       16.     Pursuant to 28 U.S.C. § 1441, et seq., the right exists to remove this case from the

State Court to the U.S. District Court for the Southern District of Ohio, which embraces the place

where the action is currently pending.

       17.     The U.S. District Court for the Southern District of Ohio embraces the county in

which the State Court action is now pending (i.e., Hamilton County); thus, this Court is a proper

venue for this action pursuant to 28 U.S.C. § 115(b)(1).

       18.     No previous application has been made for the relief requested herein.

       19.     Pursuant to the provisions of 28 U.S.C. § 1446(a), attached hereto are copies of all

process, pleadings, and orders served upon the Bank. See Exhibits A through UU, attached.

       20.     Written notice of the filing of this Notice of Removal will be served upon counsel

for Plaintiff as required by law.




                                                 4
     Case: 1:21-cv-00238-MRB Doc #: 1 Filed: 04/07/21 Page: 5 of 8 PAGEID #: 5




       21.     A true and correct copy of this Notice of Removal will be filed with the clerk of the

State Court, as required by law, and served upon counsel for Plaintiff.

       22.     Fifth Third Bank reserves all defenses and objections to Plaintiff’s claims.

       WHEREFORE, Defendants Fifth Third Bancorp, Fifth Third Bank, National Association,

and Gregory D. Carmichael hereby remove this case from the Hamilton County Court of Common

Pleas, Ohio, where it is now pending, to the United States District Court for the Southern District

of Ohio.

                                                     Respectfully submitted,

 Dated: April 7, 2021                                BLANK ROME LLP

                                                      s/ Michael L. Cioffi
                                                     Michael L. Cioffi, Esq. (0031098)
                                                     David J. Oberly, Esq. (0088410)
                                                     Thomas H. Stewart, Esq. (0059246)
                                                     1700 PNC Center
                                                     201 E. Fifth Street
                                                     Cincinnati, Ohio 45202
                                                     Tel.: (513) 362-8701
                                                     Fax: (513) 362-8702
                                                     Email: Cioffi@BlankRome.com
                                                     Email: DOberly@BlankRome.com
                                                     Email: Stewart@BlankRome.com

                                                     Attorneys for Defendants/Counterclaimants
                                                     Fifth Third Bancorp, Fifth Third Bank,
                                                     National Association, and Gregory D.
                                                     Carmichael




                                                 5
     Case: 1:21-cv-00238-MRB Doc #: 1 Filed: 04/07/21 Page: 6 of 8 PAGEID #: 6




                                  CERTIFICATE OF SERVICE

       I, Michael L. Cioffi, Esquire, hereby certify that, on April 6, 2021, a copy of the foregoing
Defendants Fifth Third Bancorp’s, Fifth Third Bank, National Association’s, and Gregory D.
Carmichael’s Notice of Removal was filed electronically. Notice of this filing will be sent to the
following parties by operation of the Court’s electronic filing system. Parties may access this filing
through the Court’s system.

       John J. McHugh, Esq.
       MCHUGH & MCCARTHY, LTD
       5580 Monroe Street
       Sylvania, Ohio 43560
       mchugh@mchughlaw.com

       Peter A. Saba, Esq.
       Joshua M. Smith, Esq.
       STAGNARO, SABA & PATTERSON CO., L.P.A.
       2623 Erie Avenue
       Cincinnati, Ohio 45208
       pas@sspfirm.com
       jms@sspfirm.com

       Attorneys for Plaintiff,
       Philip McHugh

                                                      BLANK ROME LLP

                                                      s/ Michael L. Cioffi
                                                      Michael L. Cioffi, Esq. (0031098)

                                                      Attorney for Defendants Fifth Third
                                                      Bancorp, Fifth Third Bank, National
                                                      Association, and Gregory D. Carmichael




                                                  6
Case: 1:21-cv-00238-MRB Doc #: 1 Filed: 04/07/21 Page: 7 of 8 PAGEID #: 7




                              EXHIBIT INDEX

Exhibit    Filing
  A        Classification Form
  B        Complaint
  C        Written Request for Service (Certified Mail)
  D        Summons: Fifth Third Bancorp
  E        Summons: Gregory D. Carmichael
  F        Summons: Fifth Third Bank, N.A.
  G        Summons: Fifth Third Bank, N.A.
  H        Notification Form
  I        Notification Form
  J        Defendants’ Answer, Affirmative Defenses & Counterclaim
  K        Notification Form
  L        Notification Form
           Certification of Service of Plaintiff’s First Requests for Production of
  M
           Documents
  N        Service Return
 O         Service Return
  P        Plaintiff’s Notice of Depositions
 Q         Notice of Appearance
  R        Notification Form
  S        Notification Form
  T        Plaintiff’s Reply to Defendants’/Counterclaimants’ Counterclaim
  U        Return of Service of Subpoena Duces Tecum: Philip Raymond McHugh, Jr.
  V        Notice of Subpoena Duces Tecum: Patrick McHugh
 W         Notice of Subpoena Duces Tecum: Suzanne McHugh
  X        Notice of Subpoena Duces Tecum: Erin Marie McHugh
  Y        Return of Service of Subpoena Duces Tecum: Patrick McHugh
  Z        Notice of Subpoena Duces Tecum: Philip Raymond McHugh, Jr.
 AA        Return of Service of Subpoena Duces Tecum: Erin Marie McHugh
 BB        Return of Service of Subpoena Duces Tecum: Colleen McHugh Sweeney
 CC        Return of Service of Subpoena Duces Tecum: Suzanne McHugh
 DD        Notice of Subpoena Duces Tecum: Colleen McHugh Sweeney
           Plaintiff Philip McHugh and Non-Parties’ Suzanne, Philip Jr., Colleen, Erin,
  EE
           and Patrick McHugh’s Joint Motion to Quash and For Protective Order
 FF        Defendants’/Counterclaimants’ Motion to Compel
 GG        Defendants’/Counterclaimants’ Motion to Compel: Exhibit C
 HH        Defendants’/Counterclaimants’ Motion to Compel: Exhibit B
 II        Defendants’/Counterclaimants’ Motion to Compel: Exhibit A
           Defendants’/Counterclaimants’ Response in Opposition to Plaintiff’s and
  JJ
           Non-Parties’ Joint Motion to Quash and For Protective Order
           Plaintiff and McHugh Family’s Reply in Support of Motion to Quash and
 KK
           For Protective Order
Case: 1:21-cv-00238-MRB Doc #: 1 Filed: 04/07/21 Page: 8 of 8 PAGEID #: 8




           Defendants’/Counterclaimants’ Motion for Rule 16 Conference & Entry of
 LL
           Case Management Order and Protective Order
           Plaintiff’s Memorandum in Opposition to Defendants’ Motion for Rule 16
MM
           Conference and Entry of Case Management Order and Protective Order
 NN        Notification Form
           Defendants’/Counterclaimants’ Reply Brief in Support of Motion for Rule
 OO
           16 Conference & Entry of Case Management Order and Protective Order
 PP        Plaintiff’s Amended Complaint
           Defendants’ Answer and Affirmative Defenses to Amended Complaint &
 QQ
           Counterclaim
 RR        Entry
 SS        Entry
 TT        Plaintiff’s EEOC Charge of Discrimination
 UU        EEOC Dismissal and Notice of Rights




                                      2
